Citation Nr: 1042521	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  07-20 506	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of dental trauma for 
the purpose of obtaining VA compensation.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of dental trauma for 
the purpose of obtaining VA outpatient dental treatment.

3.  Entitlement to a disability rating greater than 30 percent 
for left eye aphakia with traumatic cataract on a schedular 
basis.  

4.  Entitlement to a disability rating greater than 30 percent 
for left eye aphakia with traumatic cataract on an extra-
schedular basis under 38 C.F.R. § 3.321(b)(1).

5.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities on 
an extra-schedular basis under 38 C.F.R. § 4.16(b).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from January 1964 to 
January 1967 and from July 1967 to August 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision issued by the VA 
Regional Office (RO) in Seattle, Washington.  The Veteran 
subsequently relocated and jurisdiction of his claim was 
transferred to the RO in St. Petersburg, Florida.  That office 
forwarded his appeal to the Board.  

With regard to a TDIU, the Veteran's June 2007 Substantive Appeal 
(VA Form 9) did not specifically appeal the TDIU issue after the 
RO sent the Veteran a May 2007 Statement of the Case (SOC) for 
TDIU.  See 38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b) 
(2010).  Proper completion and filing of a Substantive Appeal are 
the last actions a claimant needs to take to perfect an appeal.  
38 C.F.R. § 20.202.  So in most circumstances, the TDIU issue 
would not be before the Board, as it was not properly perfected.  
However, the U.S. Court of Appeals for Veterans Claims (Court) 
recently held that the 60-day filing period for a Substantive 
Appeal in a claim for VA benefits is not jurisdictional, and VA 
may waive any issue of timeliness in the filing of a Substantive 
Appeal, either explicitly or implicitly.  Percy v. Shinseki, 23 
Vet. App. 37, 45 (2009).  That is, given the permissive language 
used in section 7105(d)(3) -"may" versus "shall" - as well 
as the authority of VA regional offices to grant extensions to 
file a Substantive Appeal for an indeterminate period of time - 
the Court in Percy has found it is clear that Congress did not 
intend for an untimely Substantive Appeal to foreclose the 
Board's exercise of jurisdiction over a matter.  Id. at 45.  In 
this regard, subsequent to the June 2007 VA Form 9, the Veteran 
and his representative have continued to contend that the Veteran 
is unable to work due to his service-connected disabilities.  In 
fact, in a July 2008 rating decision, the RO granted nonservice-
connected pension to the Veteran based on permanent and total 
disabilities, some of which are service-connected.  As such, the 
Board finds that the TDIU issue remains pending on appeal in the 
present case.   

In the present decision, the Board will adjudicate the new and 
material evidence issues.  The Board will also adjudicate the 
issue of a higher disability rating in excess of 30 percent for 
left eye aphakia with traumatic cataract on a schedular basis.  
However, having determined that a referral for an extra-schedular 
evaluation is necessary pursuant to 38 C.F.R. § 3.321(b) and 
38 C.F.R. § 4.16(b), as discussed below, the Board is remanding 
the increased rating and TDIU issues for consideration of an 
extra-schedular evaluation by the Under Secretary for Benefits or 
Director of Compensation and Pension Service.  The remand to the 
RO will be via the Appeals Management Center (AMC) in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied service connection for dental trauma in a 
January 2003 rating decision.  Although notified of the denial, 
the Veteran did not initiate an appeal.  

2.  The additional evidence received since the January 2003 
decision is either duplicative, cumulative, or redundant of 
evidence previously considered, does not relate to an 
unestablished fact necessary to substantiate his dental claims, 
and does not raise a reasonable possibility of substantiating 
them.

3.  The Veteran's service-connected left eye disability is not 
manifested by anatomical loss of the eye nor is it enucleated nor 
does it have a serious cosmetic defect; service connection has 
not been established for the right eye and the Veteran is shown 
to not be blind in the right eye.  


CONCLUSIONS OF LAW

1.  The January 2003 rating decision is final with respect to the 
dental trauma claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2010).

2.  New and material evidence has not been received to reopen the 
claim for service connection for dental trauma based on either 
compensation or treatment.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156(a), 4.150, 17.161 (2010).

3.  The criteria are not met for a disability rating greater than 
30 percent for left eye aphakia with traumatic cataract on a 
schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 
4.75, 4.76, 4.76a, 4.80, 4.84(a), Diagnostic Codes 6027, 6029, 
6061-6079, 6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

With regards to the new and material evidence and increased 
rating claims, review of the claims folder reveals compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the appellant dated in March 2006, 
September 2007, and January 2009.  Those letters effectively 
satisfied the notification requirements of the VCAA consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) 
informing him about the information and evidence not of record 
that was necessary to substantiate his new and material evidence 
and increased rating claims; (2) informing him about the 
information and evidence the VA would seek to provide; (3) 
informing him about the information and evidence he was expected 
to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).   

Furthermore, the September 2007 letter from the RO further 
advised the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection or an 
increased rating is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  

In addition, the January 2009 notice letter also advised the 
Veteran of the additional notice requirements for increased 
rating claims.  See Vazquez-Flores v. Peace, 22 Vet. App. 37 
(2008) (minimum notice requirements pursuant to VCAA for an 
increased rating claim), rev'd in part by Vazquez-Flores v. 
Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 
38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice 
and rejecting Veteran-specific notice as to the effect on daily 
life and as to the assigned or cross-referenced diagnostic code 
under which the disability is rated).  In other words, a VCAA 
notice for an increased rating claim does not have to be 
individually tailored to each Veteran's particular facts, but 
rather only a generic notice is required.  In this regard, the 
January 2009 letter advised the Veteran of both the generic and 
specific evidentiary and legal criteria necessary to substantiate 
a higher rating for his left eye disability.  

In addition, with regard to the new and material evidence claims, 
in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that 
the VCAA notice requirements in regard to new and material 
evidence claims require VA to send a specific notice letter to 
the claimant that: (1) notifies him or her of the evidence and 
information necessary to reopen the claim (i.e., describes what 
is meant by new and material evidence under either the old or new 
standard); (2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial on 
the merits; and (3) provides general VCAA notice for the 
underlying service connection claim.  In this vein, for the 
dental claims, the March 2006 VCAA notice letter is only 
partially compliant with the Court's decision in Kent, since it 
did not sufficiently explain the bases of the prior denial in the 
earlier, final January 2003 rating decision (i.e., the 
deficiencies in the evidence when the dental claims were 
previously considered).  

Regardless, the Board is satisfied that the content error for the 
new and material evidence claims did not prejudice the Veteran.  
A reasonable person in the Veteran's position would have known 
from the information he received during the appeal what he was 
required to submit in order to substantiate his new and material 
evidence claims.  See Mlechick v. Mansfield, 503 F.3d 1340, 1344 
(Fed. Cir. 2007) (VCAA notice error not prejudicial when a 
reasonable person could be expected to understand from the 
evidence what was needed).  That is, the May 2007 SOC and 
February 2009 Supplemental Statement of the Case (SSOC) provided 
the Veteran with a summary of the pertinent evidence as to his 
new and material evidence claims, a citation to the pertinent 
laws and regulations governing his new and material evidence 
claims, and a summary of the reasons and bases for the RO's 
decision to deny his new and material evidence claims.  The SOC 
and SSOC addressed his dental claims in the context of both 
compensation (38 C.F.R. § 4.150) and treatment (38 C.F.R. 
§ 17.161).  Overall, the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of his 
dental claims.  Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).  In short, the Board concludes prejudicial error in the 
content of VCAA notice has not been established for the dental 
claims as any error was not outcome determinative.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency).

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini II, 
18 Vet. App. at 120 (2004).  In the present case, the Board sees 
the RO did not provide the Veteran with all VCAA notice prior to 
the August 2006 adverse determination on appeal.  But in 
Pelegrini II, the Court also clarified that in these situations 
VA does not have to vitiate that decision and start the whole 
adjudicatory process anew, as if that decision was never made.  
Id.  Rather, VA need only ensure the Veteran receives (or since 
has received) content-complying VCAA notice, followed by 
readjudication of his claims, such that he is still provided 
proper due process.  In other words, he must be given an 
opportunity to participate effectively in the processing of his 
claims.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) recently held that a SOC or SSOC 
can constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC. 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  In fact, as a matter of law, VA may cure a timing 
of notice defect by taking proper remedial measures, such as 
issuing a fully compliant VCAA notice followed by a subsequent 
SOC or SSOC.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Here, the timing error was cured.  After providing the additional 
VCAA notice in September 2007 and January 2009, the RO again went 
back and readjudicated the claims in the most recent February 
2009 SSOC.  So each time after providing the required notice, the 
RO reconsidered the claims - including to address any additional 
evidence received in response to the notice.  So the timing 
defect in the notice has been rectified.  Prickett, 20 Vet. App. 
at 376.  Stated another way, VA's issuance of a SSOC in February 
2009 following the VCAA-notice letters cured the timing error.  
As such, the Board concludes prejudicial error in the timing or 
content of VCAA notice has not been established as any error was 
not outcome determinative.  See again Shinseki, 129 S. Ct. at 
1696 (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency).  

With respect to the duty to assist, this duty has been met as to 
both the original dental claim and also the latter claim to 
reopen based on new and material evidence.  That is, the RO has 
secured service treatment records (STRs), service personnel 
records (SPRs), relevant VA treatment records, VA examinations, 
and employer records.  The Veteran, for his part, has also 
submitted duplicate STRs, private medical records, several 
written personal statements, military hospital records, and 
argument from his representative.  The Veteran has not indicated 
that any additional evidence remains outstanding.  

The Board acknowledges that no VA examination and opinion was 
conducted for his dental claims.  However, the duty to provide a 
VA examination and opinion only apply once there is new and 
material evidence to reopen the previously denied claim.  See 
38 C.F.R. § 3.159(c)(4)(C)(iii); Paralyzed Veterans of America, 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-43 
(Fed. Cir. 2003).  Here, the Board finds there is no new and 
material evidence to reopen his dental claims; hence, a remand 
for a VA examination and opinion is not warranted.  Overall, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2010).  

New and Material Evidence to Reopen the Dental Trauma Claims

A claim for service connection for a dental disorder is also 
considered to be a claim for VA outpatient dental treatment.  
Mays v. Brown, 5 Vet. App. 302, 306 (1993).    

With regard to his dental claim for VA compensation purposes, 
service-connected compensation is only available for certain 
types of dental and oral conditions listed under 38 C.F.R. § 
4.150, such as impairment of the mandible, loss of a portion of 
the ramus, and loss of a portion of the maxilla.  Compensation is 
available for loss of teeth only if such is due to loss of 
substance of body of maxilla or mandible.  See Simmington v. 
West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss 
through trauma or disease such as osteomyelitis must be shown for 
compensable purposes.  The loss of the aveolar process as a 
result of periodontal disease is not considered disabling.  See 
Note to Diagnostic Code 9913, 38 C.F.R. § 4.150 (2010).  

With regard to his dental claim for treatment purposes, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered disabling 
conditions, but may be considered service connected solely for 
establishing eligibility for VA outpatient dental treatment under 
38 C.F.R. §17.161.  See 38 C.F.R. § 3.381(a).  Simply stated, 
such disabilities, while they may receive treatment by VA, do not 
receive compensation by VA.  When applicable, a determination 
will be made as to whether the noncompensable dental condition is 
due to a combat wound or other service trauma, or whether the 
Veteran was interned as a prisoner of war (POW).  38 C.F.R. 
§ 3.381(b).  The significance of finding a noncompensable dental 
condition is due to service trauma is that a Veteran will be 
eligible for VA dental treatment for the condition, without the 
usual restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c) (referred to as "Class II(a)" 
eligibility).  

The RO denied service connection for a dental injury due to 
trauma in a January 2003 rating decision.  At that time, the RO 
appears to have considered the dental claim in the context of 
both compensation (38 C.F.R. § 4.150) and treatment (38 C.F.R. 
§ 17.161).  The RO notified the Veteran of that decision and 
apprised him of his procedural and appellate rights, but he did 
not initiate an appeal.  Therefore, that decision is final and 
binding on him based on the evidence then of record.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2010).  Any earlier, pending claim for service 
connection for a dental disorder would have been subsumed by this 
final January 2003 rating decision.  See Williams v. Peake, 521 
F.3d 1348, 1351 (Fed. Cir. 2008) (a subsequent final adjudication 
of a claim which is identical to a pending claim that had not 
been finally adjudicated terminates the pending status of the 
earlier claim).  In any event, it appears that an earlier 
December 1991 dental claim was abandoned by the Veteran.  See 38 
C.F.R. § 3.158. 

The Veteran's claim to reopen service connection for dental 
trauma was received in February 2006.  Therefore, the amended 
regulations for new and material evidence are for application.  
See 66 Fed. Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary 
[of VA] to consider the patently incredible to be credible").

The RO denied service connection for a dental injury due to 
trauma in a January 2003 rating decision because it found there 
was no evidence a dental injury resulted from any trauma during 
the Veteran's military service.  

Evidence of record at the time of the January 2003 rating 
decision consisted of STRs; VA eye examinations; private eye 
examination and surgical records dated in the 1980s; VA treatment 
records; an employer letter; and lay statements from the Veteran.  

Additional evidence received since the January 2003 rating 
decision consists of duplicate STRs; duplicate private medical 
records; personal statements by the Veteran; a lay statement from 
the Veteran's ex-wife; representative argument; new SPRs; several 
VA eye examinations; employer records; additional VA treatment 
records; additional private hospital records pertaining to 
treatment for eye and heart conditions; a report from the Joint 
Services Records Research Center (JSRRC); and Vet Center records.   

Initially, the Board finds that copies of STRs and certain 
private medical evidence from the 1980s submitted by the Veteran 
are duplicates of evidence of record at the time of the January 
2003 rating decision.  Therefore, these records are not new and 
cannot form the basis to reopen the claims.  Of note, the Veteran 
has not submitted any additional, relevant STRs pertaining to his 
dental claim.  

Also, the Board finds that the various lay statements by the 
Veteran, as well as statements of his representative, are 
cumulative of evidence that was previously of record.  
Specifically, the Veteran and his representative's statements 
merely repeat and summarize his contention that he sustained a 
dental injury due to trauma when a cable hit his lower jaw in 
service.  He believes this was the same injury that injured his 
left eye.  But this assertion of in-service trauma was already 
mentioned in an earlier December 1991 claim.  Cumulative or 
redundant evidence is not new and material.  38 C.F.R. 
§ 3.156(a).  In this regard, a lay statement which is cumulative 
of previous contentions that were considered by the decision 
maker at the time of the prior disallowance of the claim is not 
"new" evidence.  Bostain v. West, 11 Vet. App. 124, 127 (1998).  

With respect to the remaining lay and medical evidence, the Board 
finds that, although this additional evidence is "new" and, 
therefore, not cumulative or redundant of evidence on file at the 
time of the January 2003 rating decision, it nonetheless is not 
"material" within the meaning of 38 C.F.R. § 3.156(a).  

In this regard, a lay statement from the Veteran's ex-wife, new 
SPRs, several VA eye examinations, employer records, additional 
VA treatment records, additional private hospital records 
pertaining to treatment for eye and heart conditions, a report 
from the JSRRC, and Vet Center records do not address any dental 
disorder; rather, they address other medical conditions.  As 
such, since this evidence is not relevant to the dental claims, 
it is not material for purposes of reopening the claims.  38 
C.F.R. § 3.156(a).  This evidence therefore does not relate to an 
unestablished fact necessary to substantiate the dental claims, 
and thus does not raise a reasonable possibility of 
substantiating the dental claims.  Id.       

Accordingly, the Board finds no new and material evidence has 
been submitted to reopen the claims for service connection for a 
dental disorder, whether for compensation or treatment.  Thus, 
the claims are not reopened.  38 U.S.C.A.  § 5108.  Moreover, 
inasmuch as the Veteran has not fulfilled this threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is 
inapplicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  The 
basis of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

The Veteran's entire history is reviewed when assigning a 
disability evaluation per 38 C.F.R. § 4.1.  However, where 
service connection has already been established and an increase 
in the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The left eye issue on appeal arises 
from a claim for an increased rating received in February 2006.  
As a result, only the present level of disability is the primary 
concern.  A recent decision of the Court has held that in 
determining the present level of a disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
That is to say, the Board must consider whether there have been 
times when the disability has been more severe than at others, 
and rate it accordingly.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating claim 
is from the time period one year before the claim was filed (in 
this case, February 2005) until VA makes a final decision on the 
claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2010).  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  

Analysis - Increased Rating Beyond 30 Percent for Left Eye

The Veteran's service-connected left eye aphakia with traumatic 
cataract is rated as 30 percent disabling under Diagnostic Codes 
6027 and 6029, traumatic cataract and aphakia.  38 C.F.R. 
§ 4.84a.  The March 2006 VA eye examiner indicated that the 
diagnosis is changed to bilateral pseudophakia with a left eye 
corneal transplant.  The diagnosis should be changed because the 
VA examiner noticed that the left eye was no longer aphakic, and 
the Veteran no longer has a traumatic cataract.  The Veteran has 
had several post-service surgeries to the left eye to correct 
these problems.  Nevertheless, even though the Veteran has 
undergone post-service eye surgery to correct his in-service 
problems, the Veteran still credibly reports visual impairment 
and distorted vision, such that the Board will continuing rating 
his disability under the same diagnostic codes or any other 
diagnostic code that can provide him with the highest possible 
rating. 

The Board notes that while the appeal was pending, the Rating 
Schedule for evaluating disabilities of the eyes was revised and 
amended.  See 73 Fed. Reg. 66,543- 66,544 (Nov. 10, 2008).  The 
effective date of the revisions is December 10, 2008, and the 
revised criteria apply to all applications for benefits received 
by VA on or after December 10, 2008.  Since the Veteran filed his 
claim for an increased rating in February 2006, which is prior to 
the December 10, 2008 effective date, the revised criteria do not 
apply here. 

Under  Diagnostic Code 6029 for aphakia, a 30 percent rating is 
assigned for either bilateral or unilateral aphakia.  A Note to 
Diagnostic Codes 6029 instructs that the 30 percent rating 
prescribed for aphakia is a minimum rating to be applied to the 
unilateral or bilateral condition and is not to be combined with 
any other rating for impaired vision.  When only one eye is 
aphakia, the eye having poorer corrected visual acuity will be 
rated on the basis of its acuity without correction.  When both 
eyes are aphakia, both will be rated on corrected vision.  The 
corrected vision of one or both aphakia eyes will be taken one 
step worse than the ascertained value, however, not better than 
20/70 (6/21).  Combined ratings for disabilities of the same eye 
should not exceed the amount for total loss of vision of that eye 
unless there is an enucleation or a serious cosmetic defect added 
to the total loss of vision.  See 38 C.F.R. §§ 4.80, 4.84a, 
Diagnostic Code 6029 (2008).

Under Diagnostic Code 6027 for traumatic cataract, postoperative 
residuals, such as the Veteran's, are rated on impairment of 
vision and aphakia.  See 38 C.F.R. §4.84a (2008).

The best distant vision obtainable after best correction by 
glasses will be the basis of rating visual acuity, except in 
cases of keratoconus in which contact lenses are medically 
required.  38 C.F.R. § 4.75.  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to the 
total loss of vision.  38 C.F.R. § 4.80.

The severity of visual acuity loss is determined by applying the 
criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, 
impairment of central visual acuity is evaluated from 
noncompensable to 100 percent based on the degree of the 
resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Codes 
6061 to 6079.  The percentage evaluation will be found from Table 
V by intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a. 

A 30 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in both eyes is correctable to 20/70; (2) when vision in 
one eye is correctable to 20/100 and vision in the other eye is 
correctable to 20/70; (3) when vision in one eye is correctable 
to 20/200 and vision in the other eye is correctable to 20/50; 
(4) when vision in one eye is correctable to 15/200 and vision in 
the other eye is correctable to 20/50; (5) when vision in one eye 
is correctable to 10/200 and vision in the other eye is 
correctable to 20/40; or (6) when vision in one eye is 
correctable to 5/200 and vision in the other eye is correctable 
to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 
6078 (2008).

A 40 percent disability rating is warranted for impairment of 
central visual acuity in the following situations: (1) when 
vision in one eye is correctable to 20/200 and vision in the 
other eye is correctable to 20/70; (2) when vision in one eye is 
correctable to 15/200 and vision in the other eye is correctable 
to 20/70; (3) when vision in one eye is correctable to 10/200 and 
vision in the other eye is correctable to 20/50; or (4) when 
vision in one eye is correctable to 5/200 and vision in the other 
eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 
6073, 6076.

A 50 percent disability rating is warranted for: (1) corrected 
visual acuity of one eye is to 20/100 in both eyes; (2) corrected 
visual acuity is to 10/200 in one eye and to 20/70 in the other 
eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 
in the other eye; or (4) blindness or anatomical loss of one eye 
and corrected vision in the other eye to 20/70 and 20/50, 
respectively.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 
6076, 6078.

A 60 percent disability rating is warranted for: (1) corrected 
visual acuity of one eye is to 20/200 and the other eye is 
20/100; (2) corrected visual acuity of one eye is to 15/200 and 
the other eye is to 20/100; (3) corrected visual acuity of one 
eye is to 10/200 and the other eye is to 20/100; (4) corrected 
visual acuity of one eye is to 5/200 and the other eye is to 
20/100; or (5) blindness or anatomical loss of one eye and 
corrected vision in the other eye to 20/100 or 20/70 or 20/100, 
respectively.  38 C.F.R. § 4.84a, Diagnostic Codes 6065, 6069, 
6073, 6076.

A 70 percent disability rating is warranted for: (1) corrected 
visual acuity to 20/200 in both eyes; (2) corrected visual acuity 
in one eye to 10/200 and 20/200 in the other eye; (3) corrected 
visual acuity in one eye to 5/200 and 20/200 in the other eye; or 
(4) blindness or anatomical loss of one eye and corrected visual 
acuity to 20/200 in the other eye.  38 C.F.R. § 4.84, Diagnostic 
Codes 6064, 6068, 6072, 6075.

A 100 percent disability rating is warranted for: (1) corrected 
visual acuity to 5/200, bilaterally; (2) blindness in one eye 
(having only light perception) and 5/200 in the other eye; (3) 
anatomical loss of one eye and corrected visual acuity to 5/200 
in the other eye; (4) blindness in both eyes having only light 
perception; or (5) anatomical loss of both eyes.  38 C.F.R. § 
4.84, Diagnostic Codes 6061, 6062, 6063, 6067, and 6071.

Finally, where only one eye is service-connected and the Veteran 
is not blind in both eyes, the other eye is considered normal for 
rating purposes (20/40).  See 38 C.F.R. § 3.383(a)(1); see also 
38 C.F.R. § 4.14 (manifestations not resulting from the service-
connected disability may not be used in establishing the service-
connected evaluation).  However, compensation is payable for the 
combinations of service-connected and nonservice-connected 
disabilities of blindness in one eye as a result of service-
connected disability and blindness in the other eye as a result 
of nonservice-connected disability as if both disabilities were 
service-connected, provided the nonservice-connected disability 
is not the result of the Veteran's own willful misconduct.  38 
C.F.R. § 3.383(a).  There is no evidence of blindness in either 
eye in the present case.  

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at one foot and when further examination 
of the eyes reveals that perception of objects, hand movements or 
counting fingers cannot be accomplished at three feet, lesser 
extents of vision, particularly perception of objects, hand 
movements, or counting fingers at distances less than three feet, 
being considered of negligible utility. 38 C.F.R. §§ 3.350(a)(4), 
4.79.  But again, there is no evidence of blindness in either eye 
in the present case.  

Under the provisions of Diagnostic Code 6070, a higher 40 percent 
rating would be warranted for blindness in one eye, having only 
light perception, with visual acuity in the other eye of 20/50 or 
worse.  See 38 C.F.R. § 4.84a.  Further, under the provisions of 
Diagnostic Code 6066, a higher 40 percent evaluation will be 
assigned for anatomical loss of one eye, when corrected visual 
acuity in the other eye is 20/40.  38 C.F.R. § 4.84a, Diagnostic 
Code 6066.

The evidence of record has been thoroughly reviewed, including VA 
optometry notes dated in January 2005, March 2006, and September 
2007; VA eye examination reports dated in March 2006 and 
September 2007; and the Veteran's lay assertions as well.  

The Board finds that based on the probative evidence of record, a 
rating in excess of 30 percent for the Veteran's service-
connected left eye disability is not warranted.  38 C.F.R. § 4.7.  
As previously noted, under Diagnostic Codes 6027 and 6029, the 
Board must determine whether a higher rating is warranted based 
on visual acuity.  Initially, the Board notes that since the 
right eye is not service-connected, visual acuity of the right 
eye is considered to be normal (20/40), despite the different 
visual acuity readings for the right eye documented in the 
evidence of record.  See 38 C.F.R. §§ 3.383(a)(1); 38 C.F.R. § 
4.14.  Visual acuity of 20/40 is considered normal for VA 
purposes.  See 73 Fed. Reg. 66,543-54 (November 10, 2008 ).  
Thus, according to Table V, under Diagnostic Code 6066, a higher 
40 percent disability rating could only be warranted when there 
is anatomical loss of the left eye, since visual acuity for the 
right eye is automatically 20/40.  See 38 C.F.R. § 4.84a.  Such 
impairment has not been found in this case.  In other words, the 
evidence of record does not show anatomical loss of the left eye.

In this respect, a VA optometry note dated in January 2005 
revealed corrected distant vision of 20/25 in the right eye and 
20/25-1 in the left eye.  No diplopia was reported.  A VA 
optometry noted dated in March 2006 revealed corrected distant 
vision of 20/20 in the right eye and 20/50 in the left eye.  No 
diplopia was reported.  The Veteran indicated his vision had been 
blurry in the left eye, and was getting worse.  A VA optometry 
consult dated in September 2007 revealed corrected distant vision 
of 20/30 in the right eye and 20/200 in the left eye.  

A March 2006 VA eye examiner revealed corrected distant vision of 
20/20 in the right eye and 20/80 in the left eye.  The VA 
examiner also documented uncorrected distant vision of 20/40 in 
the right eye and 20/150 in the left eye.  Corrected near vision 
was noted of 20/20 in the right eye and 20/80 in the left eye.  
Uncorrected near vision was noted of 20/25 in the right eye and 
20/80 in the left eye.  The Veteran did not have diplopia.  The 
Veteran complained of decreased night vision.  No incapacitation 
was found.  

Finally, a September 2007 VA eye examiner revealed corrected 
distant vision of 20/20-3 in the right eye and 20/30-1 in the 
left eye.  The VA examiner also documented uncorrected distant 
vision of 20/50 in the right eye and 20/70 in the left eye.  
Corrected near vision was noted of 20/20 in the right eye and 
20/25 in the left eye.  The Veteran had a full visual field.  

Again, according to Table V, a higher 40 percent disability 
rating could only be warranted here if there was anatomical loss 
of the left eye.  See 38 C.F.R. § 4.84a, Diagnostic Code 6066.  
But clearly, while VA medical evidence and the Veteran's lay 
assertions showed some impairment of visual acuity of the left 
eye, they do not show blindness or the equivalent of anatomical 
loss of the left eye.  Moreover, there has been no evidence of 
enucleation or serious cosmetic defect in the left eye to warrant 
a higher rating.  Further, the Veteran has not been service-
connected for his right eye.  Nor is he blind in the right eye.  
Accordingly, a rating beyond 30 percent rating cannot be 
warranted on any of these bases.  38 C.F.R. § 4.7.  

The Board has considered other diagnostic codes as well, but 
finds that an evaluation higher than 30 percent is not warranted 
under any other diagnostic code.  See Butts v. Brown, 5 Vet. App. 
532 (1993) (choice of diagnostic code should be upheld if it is 
supported by explanation and evidence).  No recent evidence 
reveals diplopia, such that the provisions of Diagnostic Code 
6090 are not in order.  Further, although higher evaluations 
could also be available under the diagnostic codes evaluating 
tuberculosis of the eye, glaucoma or malignant new growths of the 
eyeball, none of these conditions have been demonstrated in the 
record and, thus, a higher evaluation under any of the diagnostic 
codes evaluating these disabilities is not warranted.  See 38 
C.F.R. § 4.84a, Diagnostic Codes 6010, 6012, 6014.  With the 
exception of impairment of field vision, the Board can identify 
nothing in the evidence to suggest that another diagnostic code 
would be more appropriate, and the Veteran has not requested that 
another diagnostic code should be used.

However, the Board acknowledges that the March 2006 VA eye 
examiner found that the visual field examination of the left eye 
was abnormal, as documented by the Goldman Perimeter Chart.  A 
standard III/4e test object was correctly used in making this 
determination.  See 38 C.F.R. § 4.76.  But an evaluation in 
excess of 30 percent is not available under Diagnostic Code 6080, 
pertaining to impairment of field of vision.  See 38 C.F.R. 
§§ 4.76, 4.76a, 4.84a.  That is, under Diagnostic Code 6080 for 
impairment of field vision, the maximum available disability 
rating is 30 percent for one service-connected eye (unilateral).  
The Veteran already has a 30 percent rating for his service-
connected left eye.  He is not service-connected for the right 
eye.  Therefore, no higher rating is available under Diagnostic 
Code 6080 for unilateral impairment of field vision. 

As to a separate, additional rating for impairment of field 
vision, the Board emphasizes that a Note to Diagnostic Codes 6029 
instructs that the 30 percent rating prescribed for aphakia is a 
minimum rating to be applied to the unilateral or bilateral 
condition and is not to be combined with any other rating for 
impaired vision.  Thus, by law, the Veteran could not receive a 
separate, additional 10, 20, or 30 percent rating for unilateral 
impairment of field vision under Diagnostic Code 6080, despite 
the evidence of impairment of field vision.  Thus, an in depth 
analysis of the visual field readings of the eight principal 
meridians per the Goldman Perimeter Chart, as recorded by the 
March 2006 VA examiner, would serve no purpose here.  

Accordingly, the preponderance of the evidence is against a 
disability rating greater than 30 percent left eye aphakia with 
traumatic cataract.  38 C.F.R. § 4.3.

Hart Consideration

Based upon the guidance of the Court in Hart v. Mansfield, 21 
Vet. App. 505 (2007), the Board has also considered whether a 
staged rating is appropriate.  Since, however, the Veteran's 
symptoms have remained constant (at a 30 percent level), 
throughout the course of his pending appeal, a staged rating 
is unjustifiable.  


ORDER

As new and material evidence has not been received, the claim of 
entitlement to service connection for residuals of dental trauma 
for the purpose of obtaining VA compensation is not reopened and 
the appeal is denied.

As new and material evidence has not been received, the claim of 
entitlement to service connection for residuals of dental trauma 
for the purpose of obtaining VA outpatient dental treatment is 
not reopened and the appeal is denied.

A schedular disability rating higher than 30 percent for left eye 
aphakia with traumatic cataract is denied.  


REMAND

In this case, the Veteran contends that he is unable to secure 
gainful employment due to his service-connected disabilities - 
left eye aphakia with traumatic cataract, bilateral hearing loss, 
and tinnitus.  He states that his service-connected disabilities 
have prevented him from securing gainful employment since January 
2006, when he says his disabilities affected his work as a truck 
driver.  Prior to 2006, he had worked as a truck driver for 
approximately 28 years.  He mentions that he continues to apply 
for employment positions, but no one will hire him because 
Washington State recently took away his commercial driver's 
license due to his blurry vision.  He has stated in the past that 
his hearing loss and tinnitus also interfere with his ability to 
drive a truck in safe fashion.  The Veteran completed three years 
of high school.  He is currently 64 years of age.  See February 
2006 VA Form 21-8940 (Application for Increased Compensation 
Based on Unemployability); November 2006 Notice of Disagreement; 
January 2007 Veteran statement; September 2007 VA psychiatric 
consult; July 1991 Veteran statement.  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  If there is only one such 
disability, it must be rated at 60 percent or more; if there are 
two or more disabilities, at least one disability must be rated 
at 40 percent or more, with sufficient additional disability to 
bring the combined rating to 70 percent or more.  Id.  

The Veteran has the following service-connected disabilities:  
left eye aphakia with traumatic cataract, rated as 30 percent 
disabling; tinnitus, rated as 10 percent disabling; and bilateral 
hearing loss, rated as 0 percent disabling.  His combined 
service-connected disability rating is 40 percent.  See 38 C.F.R. 
§ 4.25 (combined ratings table).  Thus, the Veteran does not 
satisfy the threshold minimum percentage rating requirements of 
38 C.F.R. § 4.16(a) for a TDIU.

If the Veteran fails to meet the threshold minimum percentage 
standards enunciated in 38 C.F.R. § 4.16(a), rating boards should 
refer to the Director of Compensation and Pension Service for 
extra-schedular consideration all cases where the Veteran is 
unable to secure or follow a substantially gainful occupation by 
reason of service-connected disability.  38 C.F.R. § 4.16(b).  
See also Fanning v. Brown, 4 Vet. App. 225 (1993).  In this vein, 
the Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any nonservice-connected conditions 
and advancing age, which justify TDIU on an extra-schedular 
basis.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 
(1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The 
Veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue would be addressed if such a 
referral was made.  38 C.F.R. § 4.16(b).   In addition, VA's 
Office of General Counsel also stated that when the issue of 
entitlement to an extra-schedular rating or a TDIU rating arises 
in connection with an appeal in an increased rating case, the 
Board is not precluded from issuing a final decision on the issue 
of an increased schedular rating, which it has done here, and 
remanding the extra-schedular rating or TDIU rating issue to the 
RO.  See VAOPGCPREC 6-96 para. 14, 15 (August 16, 1996).  

In this respect, additional development of the evidence is 
required.  

First, a remand is required for a VA examination and opinion to 
assess whether the Veteran's service-connected disorders, 
standing alone, prevent him from securing or following a 
substantially gainful occupation, without consideration of 
nonservice-connected disorders.  

Second, after completion of the above VA examination, the Board 
is referring the issues of TDIU and an increased rating for left 
eye aphakia with traumatic cataract to the Under Secretary for 
Benefits or Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation under both 
38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).  

That is, there is some probative evidence of record that the 
Veteran may be unable to currently secure and follow a 
substantially gainful occupation due to his service-connected 
disabilities pursuant to 38 C.F.R. § 4.16(b).  In addition, the 
Board concludes that referral of the increased rating claim to 
the Director of Compensation and Pension Service for an extra-
schedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) is 
warranted, as there is some evidence of "marked interference" 
with employment.  The Veteran stopped working in early 2006.  
However, it is not entirely clear why, since several of his 
nonservice-connected disorders such as depressive disorder, 
seizures, arthritis, and hypertension have also been discussed in 
VA and private treatment records.  Moreover, a March 2006 VA Form 
21-4192, Request for Employment Information in Connection With 
Claim for Disability Benefits, as completed by the Veteran's 
former employer, made no concessions on account of age or 
disability.  It was noted that he merely resigned due to lack of 
hours from causes "unknown."  In addition, in a July 2008 
rating decision, the RO granted nonservice-connected pension to 
the Veteran based on combination of service-connected and 
nonservice-connected permanent and total disabilities.  The 
evidence at this juncture is simply mixed.   

The Board emphasizes entitlement to an extra-schedular rating 
under 38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating 
under 38 C.F.R. § 4.16(b), although similar, are based on 
different factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  
An extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is based 
on the fact that the schedular ratings are inadequate to 
compensate for the average impairment of earning capacity due to 
the Veteran's disabilities.  Exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, are required.  In contrast, 38 
C.F.R. § 4.16(b) merely requires a determination that a 
particular Veteran is rendered unable to secure or follow a 
substantially gainful occupation by reason of his or her service-
connected disabilities.  See VAOPGCPREC 6-96.  In this case, both 
regulations should be addressed on remand, since both have been 
reasonably raised by the evidence of record.  

The Court has held that the question of an extra-schedular rating 
is a component of a Veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996), citing Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) (the Board is obligated to 
consider the applicability of the extra-schedular rating 
regulation).  The Board, however, cannot assign an extra-
schedular evaluation in the first instance.  See id.  See also 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Instead, the 
Board must refer the Veteran's claim to the Under Secretary for 
Benefits or Director of Compensation and Pension Service for this 
special consideration when the issue is either raised by the 
claimant or is reasonably raised by the evidence of record.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 
22 Vet. App. 242 (2008).  If, and only if, the Director has 
determined that an extra-schedular evaluation is not warranted 
does the Board have jurisdiction to decide the claim on the 
merits.

In fact, most recently, the Court held that although the Board is 
precluded from initially assigning an extra-schedular rating, 
there is no restriction on the Board's ability to review the 
adjudication of an extra-schedular rating once the Director of C 
& P determines that an extra-schedular rating is not warranted.  
Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also 
Floyd, 9 Vet. App. at 96-97 (stating that once Board properly 
refers an extra-schedular rating issue to Director of C & P for 
review, appellant may "continue[ ] to appeal the extra-schedular 
rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 
7104(a)  ("All questions in a matter ... subject to decision by 
the Secretary shall be subject to one review on appeal to the ... 
Board.").  In the present case, the Director of Compensation and 
Pension has not yet made this initial determination.  

In conclusion, after securing a VA examination that addresses the 
Veteran's unemployability, the Board refers the Veteran's TDIU and 
increased rating claims to the Under Secretary for Benefits or 
Director of Compensation and Pension for an extra-schedular 
evaluation under both 38 C.F.R. § 4.16(b) and 38 C.F.R. 
§ 3.321(b)(1).  

Accordingly, the increased rating and TDIU claims on an extra-
schedular basis are REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination(s), to determine the nature, 
extent and severity of the Veteran's service-
connected left eye aphakia with traumatic 
cataract, bilateral hearing loss, and 
tinnitus disabilities.  The purpose of the 
examination is to determine whether the 
service-connected disabilities have caused 
the Veteran to be unemployable.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, clinical findings, and 
comment on the functional limitation, if any, 
caused by the Veteran's service-connected 
disabilities.  

The examiner should then answer the 
following:  Does the Veteran's service-
connected left eye aphakia with traumatic 
cataract, bilateral hearing loss, and 
tinnitus disabilities, standing alone, 
prevent him from securing or following a 
substantially gainful occupation, without 
consideration of his nonservice-connected 
disorders and advancing age.  

In making this determination, only the impact 
of the Veteran's service-connected disorders 
on the Veteran's ability to secure or follow 
a substantially gainful occupation should be 
assessed, as this is the central 
consideration for a TDIU.  The claims folder 
must be made available for review by the 
examiner and the examination report must 
state whether such review was accomplished.  
The examiner should provide a discussion of 
the rationale for the opinion rendered with 
consideration of the pertinent medical and 
lay evidence of record.  

2.  After completion of instruction 1, submit 
the claims for TDIU and an increased rating 
for left eye aphakia with traumatic cataract 
to the Under Secretary for Benefits or 
Director of Compensation and Pension Service 
for an extra-schedular evaluation under both 
38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  
An extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is based on the fact 
that the schedular ratings are inadequate to 
compensate for the average impairment of 
earning capacity due to the Veteran's 
disabilities.  Exceptional or unusual 
circumstances, such as frequent 
hospitalization or marked interference with 
employment, are required.  In contrast, 
38 C.F.R. § 4.16(b), merely requires a 
determination that a particular Veteran is 
rendered unable to secure or follow a 
substantially gainful occupation by reason of 
his or her service-connected disabilities.  
See VAOPGCPREC 6-96.  The extra-schedular 
evaluation must address both under 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b).  Under 
38 C.F.R. § 4.16(b), all of the Veteran's 
service-connected disabilities, as well as 
his employment history, educational and 
vocational attainment and all other factors 
having a bearing on his employability (or 
lack thereof) should be considered.  

3.  After completion of the above, and any 
additional notice or development deemed 
necessary, then readjudicate the claims for 
TDIU and an increased rating for left eye 
aphakia with traumatic cataract on an extra-
schedular basis.  If these claims are not 
granted to the Veteran's satisfaction, 
send him and his representative a SSOC and 
give them an opportunity to respond to it 
before returning the file to the Board for 
further appellate consideration.  

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010). 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


